DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earhart (20120044476) in view of Retterath (20170257617) and Yamauchi (20100066587).
Referring to claims 1, 16, and 25, Earhart shows a machine vision system comprising:
a camera configured to generate one or more images of a field of regard (FOR) of the camera (see figures 2 and 3A note Ref 216 and paragraph 37);
a lidar system including:
a laser configured to emit light, wherein the lidar system directs the emitted light toward a region within the FOR of the camera (figure 3A Ref 228), and
a receiver configured to detect light returned from the emitted light (see figure 2 and 3A Ref 212 and paragraph 37); and a processor configured to:
receive an indication of a location based on the returned light (see figure 10A), and determine whether a solid object is present at the location based on the one or more measurements (see paragraph 93-94).  While Earhart specifically show detection of a solid object through an obscurant Earhart shows doing this with a combined flash LADAR and passive image system but discloses details of using the flash LADAR system to determine the presence of the solid object through the obscurant and does not show the detection is based on the images.  
Retterath shows a similar device that includes receive an indication of a location based on the returned light (see paragraph 89-90), and determine whether a return is spurious based on the images of a camera (see paragraph 89-90 also see Yamauchi paragraph 115, note this reference shows that spurious returns are often obscurants).  It would have been obvious to include the images from the camera to determine if the return is spurious because this allows for detection of an object through an obscurant and allow the system to analyze minimum ranges and maximum ranges where the minimum range for the obscurant and determined to be noise as well as the maximum range is the target object.  While Retterath shows determining if an obscurant is present and confirming the presence of an object based on camera image Retterath does not specifically include the detection of a spurious return. 
Yamauchi shows a similar device that receives an indication of a location based on the returned light, and determine, based on a secondary sensor system, weather the indication of the location is associated with a spurious return (see paragraph 115 also see figures 6a-6b and 7a-7b).  It would have been obvious to include the detection of a spurious return based on the secondary sensor system because this allows the system to determine if the spurious returns are merely an obscurant or are concealing a target object as shown by Yamauchi.  

Referring to claim 2, the combination of Earhart and Yamauchi shows of the location being associated with a spurious return corresponds to a solid object not being present at the location (note the returns from the fog shown in figure 6b do not correspond with a solid object as confirmed by the secondary sensor).  It would have been obvious to include the spurious return corresponds to a solid object not being present because this allows the system to effectively navigate an area in an obscured environment. 
Referring to claim 3, the combination of Earhart and Yamauchi shows the indication of the location not being associated with a spurious return corresponds to a solid object being present at the location (see figure 6b note the returns from the LIDAR being the lighter shaded regions in the bottom right quadrant are not associated with a spurious return and are confirmed target objects also note paragraph 68 explaining that the moderately dense fog was on the sides and in front of the system and the LIDAR generates spurious returns at about 1 meter in those locations).  It would have been obvious to include the spurious return corresponds to a solid object not being present because this allows the system to effectively navigate an area in an obscured environment.
Referring to claim 4, the combination of Earhart and Yamauchi shows the processor is further configured to generate, in response to determining that the indication of the location is not associated with a spurious return, a lidar pixel value associated with the emitted light, the lidar pixel value comprising a distance associated with the location (see the lidar pixels that provide information behind the robot as shown in figure 6b and as noted in paragraph 68).  It would have been obvious to include the spurious return corresponds to a solid object not being present because this allows the system to effectively navigate an area in an obscured environment.

Referring to claim 5, the combination of Earhart, Retterath and Yamauchi shows in response to determining, based on the one or more images, that the indication of the location is associated with a spurious return (see the combination of the noise detection of Earhart shown in paragraph 94 and the camera using images to detect the obscurant in Retterath  paragraph 89-90), and
discard at least one of the indications of location (see the ignoring of returns as shown in Earhart in paragraph 94).
Referring to claim 6, Earhart shows discarding the indication of the location comprises (i) deleting the indication, (i1) flagging the indication as corresponding to something that does not need to be avoided by a vehicle or something other than a solid object, or (iii) flagging the indication with a low confidence level (see Earhart paragraph 94 note the obscurant is identified and is ignored).
Referring to claim 7, the combination of Earhart,  Retterath and Yamauchi shows determining whether the indication of the location is associated with a spurious return comprises detecting, using the one or more images generated by the camera, an obscurant in a path of the emitted light (see Retterath uses images to identify the presence of an obscurant as shown in figures 8 and 9 as well as paragraph 89-91).  It would have been obvious to include the image to detect the obscurant because this allows the RGB camera to determine if the obscurant is hiding a target object as shown by Retterath.  
Referring to claim 8, the combination of Earhart, Retterath, and Yamauchi shows urant includes one or more of rain, fog, haze, dust, steam, and car exhaust (see paragraph 94 of Earhart).
Referring to claim 9, Earhart shows the processor is further configured to discard, in response to detection of the obscurant, the indication of the location (see discarding the dust returns as shown in paragraph 94).
Referring to claim 10, Both Earhart and Yamauchi shows the indication of the location is one of a plurality of indications of location received by the processor, wherein the indications of location are based on the returned light; and
the processor is further configured to discard, in response to detection of the obscurant, at least one of the indications of location (see paragraph 94 of Earhart as well as figures 6b and 7b of Yamauchi).
Referring to claim 11, Earhart shows the processor is further configured to associate a last one of the indications of location with a solid object (see paragraph 94 note the detection of the ground as a solid object).
Referring to claim 12, The combination of Earhart and Retterath shows the processor is further configured to detect an absence of targets along a path of the emitted light within a certain range of the lidar system, using the one or more images generated by the camera (see paragraph 90-91 note the use of the camera to essentially gate the detected return to ensure the return is from a solid object).  It would have been obvious to include the absence detection as shown by Retterath because this allows the system to rapidly discard the detection intervals of obscurants.  
Referring to claim 13, The combination of Earhart, Retterath and Yamauchi shows the processor is configured to determine that the indication of the location is associated with a spurious return if the indication of the location corresponds to a distance within the certain range (note the discarding of any range but the last as shown in Earhart paragraph 94, also note the discarding of range detected based on the camera data shown by Retterath in paragraph 90-91, also note the discarding of the range data associated with the spurious return and the reliance on the secondary sensor system as shown by Yamauchi in figures 6b and 7b).
Referring to claim 14, Retterath shows is further configured to identify a null-space within the FOR of the camera, the null-space comprising a volume that is free of solid objects (see figure 8 and 9 note the RGB data is used to determine where in the FOR of the camera an object is present).  It would have been obvious to use the camera to determine the presence of a null space as shown by Retterath because this allows for the solid objects to be specifically detected in the presence of an obscurant as shown by Retterath. 
Referring to claim 15, Retterath shows the processor is configured to determine that the indication of the location is associated with a spurious return further based on the location being within the null-space (note figures 8 and 9 the detection intervals, Ref 310 along Ref 304 of figure 8, and note the valid gated returns are based on the RGB values associated with an object identified with the camera and null-region gates are discarded).  It would have been obvious to include the detection of the null-space and the identification of the spurious return in the null-space because this allows the detection intervals to be ignored that are obscurants.  
Referring to claim 16, Earhart shows the indication of the location comprises a distance value corresponding to a distance from the lidar system (see paragraph 94 note the location of the obscurant is detected however ignored).
Referring to claim 17, the combination of Earhart and Retterath shows the camera comprises a CCD camera or a CMOS camera (see paragraph 4).  It would have been obvious to include a CCD or CMOS camera because this is extremely well known and adds no new or unexpected results.  
Referring to claim 18, Earhart shows the light source comprises a pulsed laser diode, and the emitted light comprises pulses of light (see paragraph 8). 
Referring to claim 19, the combination of Earhart and Retterath shows the receiver comprises an avalanche photodiode configured to produce an electrical current that corresponds to the returned light detected by the receiver (see paragraph 168).  It would have been obvious to include the APD as shown by Retterath because this is a common detection element in TOF devices and adds no new or unexpected results.  
Referring to claim 20, the combination of Earhart and Retterath shows a housing enclosing the camera and the lidar system, wherein the housing comprises a window through which the emitted light and the returned light pass (see figure 1 of Retterath as well as figure 1 of Earhart). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below are rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10591601. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the detection of an object through an obscured environment.
Claims of current application
Claims of 10591601
1
1
2
NA
3
NA
4
7
5
1
6
NA
7
2
8
3
9
4
10
9
11
10
12
1
13
14
14
NA
15
NA
16
1
17
NA
18
5
19
NA
20
NA



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645